Exhibit 10.1

 

July 17, 2009

 

Santosh Vetticaden

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, MA 02421

 


RE:  RETENTION LETTER

 

Dear Santosh:

 

You are a highly valuable employee of Cubist Pharmaceuticals, Inc. (including
any successor organizations, “Cubist”).  Cubist wishes to retain you as an
employee, and is therefore willing to make certain commitments in order to
induce you to remain an employee.  This letter will confirm the agreement
between you and Cubist (“Agreement”) in that regard.  The Agreement is as
follows:

 

1.             Definitions.  For the purposes of this Agreement, the following
definitions apply:

 

(a)                                  “Cause” means: (i) you commit of an act of
dishonesty, fraud or misrepresentation in connection with your employment;
(ii) you are convicted of, or plead nolo contendere to, a felony or a crime
involving moral turpitude; (iii) you breach any material obligation under your
Proprietary Information and Inventions Agreement or Cubist’s Code of Conduct and
Ethics; (iv) you engage in substantial or continuing inattention to or neglect
of your duties and responsibilities reasonably assigned to you by Cubist;
(v) you engage in substantial or continuing acts to the detriment of Cubist or
inconsistent with Cubist’s policies or practices; or (vi) you fail to carry out
the reasonable and lawful instructions of your supervisor or the Cubist Board of
Directors that are consistent with your duties.

 

(b)                                 “Good Reason” means: (i) the failure of
Cubist to employ you in your current or a substantially similar position,
without regard to title, such that your duties and responsibilities are
materially diminished without your consent (ii) a material reduction in your
total target cash compensation  without your consent (unless such reduction is
in connection with a proportional reduction in compensation to all or
substantially all of Cubist’s employees); or (iii) a relocation of your primary
place of employment more than 35 miles from

 

your current site of employment without your consent; provided however, if any
of these conditions occur, you are required to provide

 

--------------------------------------------------------------------------------


 

notice of any such condition to Cubist’s Board of Directors within 60 days of
the initial occurrence of the condition, and Cubist will then have 30 days to
remedy the condition, prior to the existence of such condition being deemed to
be “Good Reason.

 

(c)                                  a “Change of Control” occurs: (i) when any
person or entity other than Cubist or one of its subsidiaries becomes the owner
more than  fifty percent (50%) of Cubist’s common stock or (ii) upon the
effective date of an agreement of acquisition, merger, or consolidation that has
been approved by Cubist’s stockholders and that contemplates that all or
substantially all of the business and/or assets of Cubist shall be owned or
otherwise controlled by another person or entity upon the effective date of such
agreement.

 

(d)                                 “Bonus” shall mean the greater of either
(i) the current year target annual bonus amount or (ii) the previous year’s
actual bonus amount.

 

2.                                       Severance.  (a) Except as set forth in
Section 2(b) below, in the event that your employment is terminated by Cubist
for any reason other than for Cause, then, following receipt by Cubist of your
signed release as more fully described in Section 7 below, Cubist shall pay you
an amount equal to eighteen (18) months of your then-current base salary, with
such payment to be made in twelve (12) equal semi-monthly installments.

 

(b) In the event that, within twenty-four (24) months after a Change of Control,
your employment is terminated either (i) by Cubist for any reason other than for
Cause or (ii) by you for Good Reason, then Cubist shall make a one-time,
lump-sum payment to you equal to eighteen (18) months of your then current base
salary plus Bonus on the later of (i) your termination date or (ii) the eighth
day following receipt by Cubist of your signed release.

 

Notwithstanding any other provision with respect to the timing of payments under
this Section 2, in order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), any payment or portion thereof,
to which you are entitled under this Section 2 which is not exempt from the
application of Section 409A’s “six month delay” provision (in Cubist’s sole
discretion), shall be withheld until the first business day of the seventh month
following your termination. At such time, you shall be paid the remaining
balance otherwise owed to you under this Section 2 in a lump sum.

 

3.                                       Withholding.  All payments made by
Cubist under this Agreement shall be reduced by any tax or other amounts
required to be withheld by Cubist under applicable law.

 

4.                                       Medical and Dental Benefits.  In the
event that your employment is terminated by Cubist for any reason other than for
Cause, or by you for Good Reason within twenty four (24) months after a Change
of Control, then Cubist will maintain your medical and dental insurance coverage
for a period of up to eighteen (18) months after the month in which your
employment terminates, provided that you pay the employee portion for such
coverage by making a payment to Cubist

 

--------------------------------------------------------------------------------


 

during the first five (5) days of any month in which you elect to continue such
coverage.  Except for any right you have to continue participation in Cubist’s
group health and dental plans as provided herein or under the federal law known
as “COBRA,” all employee benefits shall terminate in accordance with the terms
of the applicable benefit plans as of the date of termination of your
employment. The “qualifying event” under COBRA, which triggers your right to
continue your health insurance post employment, shall be deemed to have occurred
on your termination date.

 

5.                                       Equity Acceleration.  In the event
that, within twenty-four (24) months after a Change of Control, your employment
is terminated either (i) by Cubist for any reason other than for Cause or
(ii) by you for Good Reason, then all outstanding unvested stock options and/or
restricted stock awards granted to you under any Cubist equity plan prior to the
Change of Control shall become exercisable and vested in full, and all
restrictions thereon shall lapse, notwithstanding any vesting schedule or other
provisions to the contrary in the agreements evidencing such options or awards,
and Cubist and you hereby agree that such stock option agreements and restricted
stock awards are hereby, and will be deemed to be, amended to give effect to
this provision.

 

6.                                       No Contract of Employment.  This
Agreement is not a contract of employment for a specific term, and your
employment is “At Will” and may be terminated by Cubist at any time.

 

7.                                       Employee Release.  Any obligation of
Cubist to provide you severance payments or other benefits under this Agreement
is expressly conditioned upon your reviewing and signing (and not revoking
during any applicable revocation period) a general release of claims in a form
reasonably satisfactory to Cubist within the time period specified in such
release.  Cubist shall provide you with the general release promptly after the
date on which you give or receive, as the case may be, notice of termination of
your employment.

 

8.                                       Assignment.  You shall not make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of Cubist.  Cubist may assign its
rights and obligations under this Agreement without your consent. This Agreement
shall inure to the benefit of and be binding upon you and Cubist, and each of
our respective successors, executors, administrators, heirs and permitted
assigns, including any organization involved in a Change of Control.

 

9.                                       Severability.  If any portion or
provision of this Agreement shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision hereof shall be valid
and enforceable to the fullest extent permitted by law.

 

10.                                 Miscellaneous.  This Agreement will commence
on the date hereof and will expire three (3) years from the date hereof, unless
Cubist experiences a Change of Control prior to the expiration of the term of
this Agreement, in which case this Agreement will expire on the later of:
(a) three (3) years from the date hereof

 

--------------------------------------------------------------------------------


 

or (b) two (2) years from the date of the closing of such Change of Control. 
This Agreement sets forth the entire agreement between you and Cubist in
connection with the subject matter hereof, and replaces all prior and
contemporaneous communications, agreements and understandings, written or oral,
with respect to the subject matter hereof, other than any obligations set forth
in your employee confidentiality agreement with Cubist, which obligations shall
remain in full force and effect.  In consideration of the benefits provided to
you hereunder, you agree that, in the event of your termination from Cubist,
such benefits shall be in complete satisfaction of any and all obligations that
Cubist may have to you.  This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by you and an
expressly authorized representative of Cubist.  This Agreement may be executed
in two counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.  This Agreement shall be
governed by the laws of the Commonwealth of Massachusetts, without regard to its
conflicts of laws principles, and all disputes hereunder shall be adjudicated in
the courts of the Commonwealth of Massachusetts, to whose personal jurisdiction
you hereby consent.

 

If the foregoing is acceptable to you, please sign both copies of this letter in
the space provided, at which time this letter will take effect as a binding
agreement between you and Cubist.  Please keep one original for your records and
return one original to me.

 

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

 

Michael W. Bonney

 

 

President and Chief Executive Officer

 

Date:

 

 

Accepted and Agreed:

 

 

 

 

 

By:

/s/ Santosh Vetticaden

 

Name:

Santosh Vetticaden

 

 

Senior Vice President, Clinical Development and Chief Medical Officer

 

Date:

 

 

--------------------------------------------------------------------------------